 Case 20-00305       Doc 131     Filed 07/14/21 Entered 07/14/21 10:17:51            Desc Main
                                  Document     Page 1 of 4



                     UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF IOWA
______________________________________________________________________________

 IN RE:                                                            Bankruptcy Case No. 20-00305

 SIMPLY ESSENTIALS, LLC                                                 Chapter 7

 Debtor.                                            SUPPLEMENT TO
                                           OBJECTION TO TRUSTEE’S MOTION
                                                        TO SELL
______________________________________________________________________________

       COMES NOW Wincorp International, Inc. ("Wincorp") for itself and on behalf of

International Poultry Breeders, L.L.C. (“IPB”), a Delaware limited liability company intending to

do business as The Best Dressed Chicken and herein supplements its Objection To Trustee’s

Motion To Sell filed July 8, 2021 (the “Objection”), as follows:

           A. The Trustee’s Motion To Sell was filed on June 21, 2021 (the “Motion”).

           B. All words capitalized herein and not defined shall have the meanings given those

words in the Motion.

           C. It has been determined that IPB will be the entity that purchases the Assets if it is

the highest bidder and, as required by the Trustee, Wincorp will cause IPB to have all funds

necessary to consummate the purchase. If successful in its bid, IPB intends to do business in

Iowa as The Best Dressed Chicken.

       In all other respects, Wincorp restates and reaffirms its Objection to the Motion.


                                             BRICK GENTRY, P.C.

                                             By:     /s/    Thomas L. Flynn
                                                     Thomas L. Flynn AT0002596
                                                     6701 Westown Parkway, Suite 100
                                                     West Des Moines, IA 50266
                                                     Phone: (515) 271-5915
                                                     Fax: (515) 274-1488
Case 20-00305   Doc 131   Filed 07/14/21 Entered 07/14/21 10:17:51        Desc Main
                           Document     Page 2 of 4



                                            Tom.flynn@brickgentrylaw.com

                                           ATTORNEY FOR WINCORP
                                           INTERNATIONAL, INC., for itself and on
                                           behalf of International Poultry Breeders,
                                           L.L.C. intending to do business as THE
                                           BEST DRESSED CHICKEN




                                     -2-
Case 20-00305    Doc 131     Filed 07/14/21 Entered 07/14/21 10:17:51            Desc Main
                              Document     Page 3 of 4




                               CERTIFICATION OF SERVICE

             The undersigned, Thomas L. Flynn, certifies that on July 8, 2021, he served a
    copy of the foregoing document on the United States Trustee, Debtor, the attorney for
    Debtor and other parties having requested notice pursuant to Rule 2002 electronically on
    all parties who receive electronic notice through CM/ECF as listed on CM/ECF’s notice
    of electronic filing, and by ordinary United States mail, postage prepaid, addressed as
    follows on all other parties:

     Terry L. Gibson                             Jackson C. Blais
     Wandro & Associates, P.C.                   Simmons Perrine Moyer Bergman PLC
     2501 Grand Avenue, Suite B                  115 3rd Street SE, Suite 1200
     Des Moines, IA 50312                        Cedar Rapids, IA 52401-1266

     Riley C. Walter                             Brandon R. Tomjack
     Wanger Jones Helsley PC                     1500 Woodmen Tower
     265 E. River Park Circle, Suite 310         Omaha, NE 68102-2068
     Fresno, CA 93720

     Abram Carls                                 Joseph A. Peiffer
     Simmons Perrine Moyer Bergman PLC           Ag & Business Legal Strategies
     115 3rd Street SE, Suite 1200               1350 Boyson Road, Suite B
     Cedar Rapids, IA 52401-1266                 PO Box 11425
                                                 Hiawatha, IA 52233-2211

     Eric W. Lam                                 Michael P. Mallaney
     Simmons Perrine Moyer Bergman PLC           Shindler, Anderson, Goplerud & Weese,
     115 3rd Street SE, Suite 1200               P.C.
     Cedar Rapids, IA 52401-1266                 5015 Grand Ridge Drive, Suite 100
                                                 West Des Moines, IA 50265-5749

     Kayla L. Sproul                             Kristina M. Stanger
     Shindler, Anderson, Goplerud & Weese,       Nyemaster, Goode, P.C.
     P.C.                                        700 Walnut Street, Suite 1600
     5015 Grand Ridge Drive, Suite 100           Des Moines, IA 50309-3899
     West Des Moines, IA 50265-5749

     Todd J. Ohlms                               Daniel Desatnik
     Proskauer Rose LLP                          Proskauer Rose LLP
     70 West Madison, Suite 3800                 Eleven Times Square
     Chicago, IL 60602-4342                      New York, NY 10036-8299




                                           -3-
Case 20-00305   Doc 131   Filed 07/14/21 Entered 07/14/21 10:17:51      Desc Main
                           Document     Page 4 of 4



     Larry S. Eide, Trustee                James L. Snyder
     PO Box 1588                           Acting United States Trustee
     Mason City, IA 50402-1588             United States Federal Courthouse
                                           111 7th Avenue SE, Box 17
                                           Cedar Rapids, IA 52401-2101




                                     -4-
